FILED
                            NOT FOR PUBLICATION                              OCT 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30083

               Plaintiff - Appellee,             D.C. No. 9:09-cr-00042-DWM

  v.
                                                 MEMORANDUM *
JOHN DWIGHT DEHART, a.k.a.
Trapper,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                           Submitted October 19, 2010**

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       John Dwight Dehart appeals from his 18-month sentence imposed following

his guilty-plea conviction for being an unlawful user of controlled substance in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(3). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Dehart contends that the district court violated 18 U.S.C. § 3582(a), which

states in relevant part that “[t]he court, in determining whether to impose a term of

imprisonment, and, if a term of imprisonment is to be imposed, in determining the

length of the term, shall consider the factors set forth in section 3553(a) to the

extent that they are applicable, recognizing that imprisonment is not an appropriate

means of promoting correction and rehabilitation.”

      Dehart’s contention fails because the record as a whole, including the district

court’s response to Dehart’s objection, indicates that the district court determined

that other section 3553(a) factors warranted imprisonment, while Dehart’s

extraordinary medical circumstances warranted a sentence below the Sentencing

Guidelines range and placement in a federal medical facility. See United States v.

Duran, 37 F.3d 557, 561 (9th Cir. 1994) (indicating that “[o]nce imprisonment is

chosen as a punishment . . . § 3582 does not prohibit consideration of correction

and rehabilitation in determining the length of imprisonment”).

      AFFIRMED.




                                           2                                     10-30083